DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOURCE DRIVER HAVING AN OUTPUT BUFFER CIRCUIT WITH SLEW RATE COMPENSATION AND DISPLAY DEVICE THEREOF.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
Claim 1, Park et al (U.S. Patent Pub. No. 2017/0004799; already of record in IDS) discloses an output buffer circuit (127) comprising: 
an operational amplifier (126_1) configured to generate an amplifier output voltage signal (Vout_i) based on an input voltage signal (Vin_i) and on a compensation current (SRC1, SRC2); 
a slew rate compensating circuit (124_1) configured to generate the compensation current (SRC1, SRC2) to increase a slew rate of the amplifier output voltage signal based on a difference between the input voltage signal and a feedback voltage signal (i.e. Vout_i is feedback to negative terminal of output buffer 126_1); 
an output path circuit (SW_OUT_i) connected between the operational amplifier and an output pad (Yi), the output path circuit configured to transfer the amplifier output voltage signal to generate a pad output voltage signal through the output pad, (fig. 3, [0045-0048]).

Chien (U.S. Patent Pub. No. 2021/0011505) discloses: 
a feedback path circuit (800) connected to a feedback input node that is on the output path circuit (120), the feedback path circuit configured to generate the feedback voltage signal (VFB), (fig. 2, [0027]).

	However, none of the prior art of record teaches alone or in combination the limitation “a feedback path circuit connected between the slew rate compensating circuit and a feedback input node that is on the output path circuit.”

	Claims 2-18 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1. 

	Claim 19, Park discloses a source driver (120) of a display device (100), comprising: 
a plurality of output buffer circuits (126_1 to 126_n) configured to drive source lines (Yi to Yn-1) of a display panel (110), each of plurality of output buffer circuits configured to generate an amplifier output voltage signal (Vout_i) based on an input voltage signal (Vin_i) and on a compensation current (SRC1, SRC2), and to generate the compensation current to increase the slew rate of the amplifier output voltage signal, the increase based on a difference between the input voltage signal and the feedback voltage signal (i.e. Vout_i is feedback to negative terminal of buffer 126_1), (figs. 1-3, [0032, 0034, 0045-0048 and 0069]).

However, none of the prior art of record teaches alone or in combination the limitation “to generate a feedback voltage signal having a slew rate less than a slew rate of the amplifier output voltage signal.” 

Claim 20 is similar to claim 1 and is allowed for the reason set forth above in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (U.S. Patent Pub. No. 2015/0084694) discloses a buffer circuit having an enhanced slew-rate and source driving circuit including the same.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691